DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Democratic People’s Republic of Korea on 6/21/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0074176 application as required by 37 CFR 1.55.
Specification
The amendment filed 2/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Specification page 9 line 30 to page 10 line 12 : “a portion formed at a preset height of a protruding portion.”  Therefore, the amendment to the Specification on 2/17/2021 is not being entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently amended) An apparatus for protecting and engine of an aircraft, the apparatus comprising:
	a protective net attached to an inlet arranged at a front of the engine of the aircraft; and 
	a plurality of hangers configured to fix the protective net along a side surface of the engine, wherein the plurality of hangers are spaced apart from each other at a predetermined distance along the side surface of the engine,
	wherein each of the plurality of hangers includes a body protruding in a direction perpendicular to the side surface of the engine, the body including a fastening portion formed at a preset height of the body and recessed by a predetermined depth;
	the protective net includes a plurality of circular fibers concentrically arranged while forming a circle, and a plurality of fixing fibers configured to fix an outer peripheral surface of the plurality of circular fibers to an outer surface of the engine, each of the plurality of fixing fibers each plurality of circular fibers and passing through a center of the plurality of circular fibers, and wherein
	the plurality of circular fibers and the plurality of fixing fibers being [[are]] formed of an aramid fiber material,
each of the fixing fibers is formed by manufacturing the aramid fiber material into one strand of a predetermined thickness, folding the one strand in half to form a folded strand including two strand[[s]] halves, and then twisting halves together to form a ring-shaped loop at a first end and leaving an end portion of each of the two strand halves disconnected at a second end; and
	wherein each of the plurality of fixing fibers fixes the protective net to a corresponding pair of the plurality of hangers by fixing the ring-shaped loop at the first end to the fastening portion of a first one of the corresponding pair, and fixedly tying the end portion of each of the two strand halves at the second end to the fastening portion of a second one of the corresponding pair 






3. (Currently amended) The apparatus of claim 1, wherein each of the plurality of hangers includes a coupling plate attached to the body and coupled to the side surface of the engine 

Reasons for Allowance
	Claims 1-3 are allowable.
The following is an examiner’s statement of reasons for allowance:
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claim 1; in particular:
“each of the fixing fibers is formed by manufacturing the aramid fiber material into one strand of a predetermined thickness, folding the one strand in half to form a folded strand including two strand halves, and then twisting the two strand halves together to form a ring-shaped loop at a first end and leaving an end portion of each of the two strand halves disconnected at a second end; and
	wherein each of the plurality of fixing fibers fixes the protective net to a corresponding pair of the plurality of hangers by fixing the ring-shaped loop at the first end to the fastening portion of a first one of the corresponding pair, and fixedly tying the 
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claim. It would not be obvious to modify Sonei or Dornier to include fixing fibers being fixed to the side surface of the engine by twisting and looping one end to an attachment feature and then tying the strands at the opposite end to another attachment feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741